NUMBERS
                                             13-10-00474-CR
                                             13-10-00475-CR

                                     COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


                                   IN RE: ARNOLD F. HORTON


                               On Petition for Writ of Mandamus



                                MEMORANDUM OPINION
         Before Chief Justice Valdez and Justices Yañez and Garza
                    Per Curiam Memorandum Opinion1

         Relator, Arnold F. Horton, filed a pro se petition for writ of mandamus in the above

causes on August 23, 2010, contending that the District Clerk of Orange County has

abused her discretion in failing to provide relator with a free copy of the clerk’s record.2


         1
         See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen granting relief, the court m ust hand dow n an opinion as
in any other case.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

         2
           This Court only has m andam us jurisdiction over district clerks where it is shown that issuance of the
writ is necessary to enforce our jurisdiction. See T EX . G O V 'T C OD E A N N . § 22.221(a), (b) (Vernon 2004); In re
W ashington, 7 S.W .3d 181, 182 (Tex. App.–Houston [1st Dist.] 1999, orig. proceeding); In re Coronado, 980
S.W .2d 691, 692 (Tex. App.–San Antonio 1998, orig. proceeding); see also In re Nubine, No. 13-08-507-CV,
2008 Tex. App. LEXIS 6534, at *1 (Tex. App.–Corpus Christi Aug. 27, 2008, orig. proceeding) (per curiam
According to relator, the trial court has ruled that he is indigent and entitled to a copy of this

record.

        Horton was convicted of burglary of a building in trial court cause number

B-090147-R, and convicted of forgery in trial court cause number B-090309-R, both causes

pending in the 163rd District Court of Orange County, Texas. His appeals from these

convictions were transferred to this Court from the Ninth Court of Appeals by order of the

Texas Supreme Court. See TEX . GOV’T CODE ANN . § 22.220(a) (Vernon Supp. 2010)

(delineating the jurisdiction of appellate courts); TEX . GOV’T CODE ANN . § 73.001 (Vernon

2005) (granting the supreme court the authority to transfer cases from one court of appeals

to another at any time that there is “good cause” for the transfer). These appeals are

currently pending in this Court as appellate causes 13-10-00187-CR and 13-10-00188-CR

respectively. Relator is represented by appointed counsel in these appeals.

        Relator’s petition for writ of mandamus does not meet the requirements of the Texas

Rules of Appellate Procedure because it does not contain a designation of parties and

counsel; a table of contents; an index of authorities; a statement of the case; a statement

of jurisdiction; a designation of the issues presented; a statement of facts; a “clear and

concise argument for the contentions made, with appropriate citations to authorities and

to the appendix or record;” or an appendix that contains a copy of any order complained

of. See generally TEX . R. APP. P. 52.3.

        Moreover, the trial court has appointed Christine Brown Zeto as appellate counsel

for relator, and relator is not entitled to hybrid representation. See Robinson v. State, 240
S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se



m em . op., not designated for publication).

                                                2
petition for writ of mandamus will be treated as presenting nothing for this Court’s

consideration. See Patrick, 906 S.W.2d at 498; Gray v. Shipley, 877 S.W.2d 806 (Tex.

App.–Houston [1st Dist.] 1994, orig. proceeding); see also In re Johnson, No.

01-08-00942-CR, 2008 Tex. App. LEXIS 9004, at *1-*2 (Tex. App.–Houston [1st Dist.] Dec.

4, 2008, orig. proceeding) (per curiam mem. op., not designated for publication). In this

regard, we note that relator has not attached any transcript or written order by the trial court

that orders a copy of the clerk’s record to be sent directly to relator. See TEX . R. APP. P.

52.3 (k). Moreover, the clerk’s records and supplemental clerk’s records have already

been properly filed in both of relator’s appeals.

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not shown himself entitled to the relief sought. Relator has

not established his entitlement to the extraordinary relief of a writ of mandamus. See

Simon v. Levario, 306 S.W.3d 318, 320 (Tex. Crim. App. 2009). Accordingly, the petition

for writ of mandamus in these causes is DENIED. See TEX . R. APP. P. 52.8(a).



                                                           PER CURIAM


Do not publish.
TEX . R. APP. P. 47.2(b).


Delivered and filed the
25th day of August, 2010.




                                               3